Case 1:18-cv-01225-JTN-ESC ECF No. 20 filed 02/27/19 PagelD.192 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
DAVID DYKEHOUSE, et al.,
Plaintiffs,
Case No. 1:18-cv-1225
Vv.
HON. JANET T. NEFF
3M COMPANY, et al.,
Defendants.
/
ORDER

Pending before the Court are Defendant Georgia-Pacific LLC’s Motion to Dismiss (ECF
No. 12), and Defendant 3M Company’s Motion to Dismiss (ECF No. 15), which were filed prior
to the reassignment of this case to the undersigned, and therefore fail to adhere to the Pre-Motion
Conference procedure for briefing and filing dispositive motions, as set forth in Judge Neff’s
Information and Guidelines for Civil Practice.

Therefore,

IT IS HEREBY ORDERED that the pending Motions to Dismiss (ECF Nos. 12, 15) are
DENIED without prejudice.

IT IS FURTHER ORDERED that the parties shall adhere to the requirements for briefing
and filing dispositive motions set forth in Judge Neff’s Information and Guidelines for Civil
Practice, available on the Court’s website (www.miwd.uscourts.gov), including the filing of a
Request for Pre-Motion Conference prior to the filing of a dispositive motion.

IT IS FURTHER ORDERED that Defendants shall file their Pre-Motion Conference
Request(s) (and related motion for extension of time to answer), if any, or their Answer(s) within

fourteen (14) days of this Order.

Dated: February 27, 2019 /s/ Janet T. Neff
JANET T. NEFF
United States District Judge
